Dear Mr. Hughes:
You requested the opinion of this office regarding whether a Fire District could pay for ambulance service from the proceeds of a tax levied and collected for:
     "the purpose of acquiring, constructing, improving, maintaining and operating fire protection facilities and equipment in and for the district, including the cost of obtaining water for fire protection purposes and paying charges for fire hydrant rentals"?
R.S. 39:704 provides that the proceeds of any special tax constitutes a trust fund to be used exclusively for the object and purposes for which the tax was levied.
It is the opinion of this office that a tax levied for the purpose of constructing, improving, maintaining and operating fire protection facilities and equipment, is not broad enough to cover the provision of ambulance services; therefore, the Fire District cannot use the proceeds of the tax at issue to provide ambulance services.  If the District should choose to re-dedicate the proceeds of the tax, it will be first necessary for the district to find the statutory authorization to provide ambulance services.  Any re-dedication election would, of course, have to be approved by the State Bond Commission.  R.S.39:1410.61.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: MARTHA S. HESS Assistant Attorney General
RPI/MSH/jav/2894m